                                                                                                   FILED
                                                                                          2021 Jun-29 AM 10:14
                          UNITED STATES DISTRICT COURT                                    U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION

 THOMAS GADDIS,                             )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )    Case No. 1:21-cv-00531-MHH-SGC
                                            )
 JIMMY KILGORE,                             )
                                            )
       Respondent.                          )

                                   MEMORANDUM OPINION
      This is a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 by Thomas

Gaddis. On May 26, 2021, the Magistrate Judge entered a report, recommending that Mr.

Gaddis’s claims be dismissed for failure to prosecute, for failure to assert a recognizable claim,

or for failure to exhaust state court remedies. (Doc. 6). Although Mr. Gaddis was advised of his

right to file specific written objections within 14 calendar days, the Court has not received

objections. (Doc. 6, pp. 10-11).

      Having reviewed Mr. Gaddis’s amended petition for relief (Doc. 4), the Court agrees that

dismissal is appropriate for failure to exhaust state court remedies and for failure to state a claim

for habeas relief. Therefore, the Court will accept the Magistrate Judge’s recommendation and,

by separate order, dismiss this matter without prejudice. The Court will not issue a certificate of

appealability.

      DONE and ORDERED this June 28, 2021.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE
